The court
now here, after hearing Egan on the motion, ordered that the return of the sheriff be quashed, as a false and illegal return : the act giving no authority to attach lands by virtue of any attachment under it, but only to pursue and seize such effects as the debtor may have in transitu; such effects as are in their nature capable of being removed, or moveable property on the point of, or in danger of immediate assignment.
Present, Grimke, Waties, Johnson, Trezevant, and Bre. vard, Justices; Bay, J. absent.